Mr. Chief Justice Alvey
delivered the opinion of the Court:
i. With respect to the first ground of objection taken to the granting of the relief prayed, we think it cannot be sustained. While the vestry of St. John’s Church may not have a legal interest in the subject-matter involved, it clearly has such parochial interest in the charity placed in its charge as to entitle it to bring to the attention of a probate court the instrument in question, and ask for its admission to probate. Any interest, however slight, and even, it'seems, thebare possibility of an interest, is sufficient to entitle a party to oppose a testamentary paper (i Wms. on Exrs. 285); and for like reason, such interest entitles a party to insist upon probate.
2d and 3d. The séco'nd and third grounds of objection may be considered together. And as to the right of the petitioners to ask for the probate of the paper, notwithstanding the previous order of the 28th of October, 1892, we* ’think/ there can be no doubt. As we have seen, the petitioners • were not- parties to the previous order or to the proceedings upon which it was founded, nor had they any notice of' such proceedings. There was no contest or litigation as to the right of parties interested to have the paper admitted to probate; and the order refusing probate appears to have been passed by the. consent-, or at least without objection, of the heirs at law and next of kin of the deceased — parties directly interested in having the “ written instrument” declared against as not being a part of the will, or as not being entitled to probate as an independent paper to affect personal property. There is no doubt of the general principle, that a legatee cannot set up a-will or codicil, after it has been put in contest and litigated between the executor and next of kin, or between the executor and the executor of another will, and pronounced against, unless he can show that the parties agreed, to set aside the will by fraud or collusion, or that there has been such neglect or misman*465agement in the conduct of the proceedings, as to operate to the prejudice of the legatee, i Wins, on Kxrs. '286. If such be the case, the court will not deny the legatee the right of having- the paper repropounded for probate. Hayle v. Hasted, 1 Curt. 236, 240-250. Here there has been no contest or litigation in regard to the right of this paper to be admitted to probate ; and upon no principle of justice, therefore, ought those interested in the probate of the paper to be precluded by the order of the 28th of October, 1892, if upon any ground the paper be entited-toprobate.
It is certainly a well-settled principle in the law of wills, that a testator may so construct the disposition of his property as to make it necessary to have recourse to some paper or document in order to explain his intention, and to apply the provisions of his will to the subject-matter thereof. This is done by virtue of the principle of incorporation of the paper or document referred to into the will as part thereof; the will, in all other respects, being duly, executed and attested as required by the law. In such case, the proof of the will sets up and establishes the paper referred to as a portion of the will itself, by force of the reference and the consequent incorporation. I Jarm. oti Wills (5th Ami ed.) 228 to 231; 1 Redf. on .Wills, '263, 264. Whether' the extrinsic paper -or document professes on its face to be testamentary or not would seem to be immaterial ; as its claim to be considered as part of the will is founded, not on its own independent efficacy, but on the fact of its adoption by the duly attested and formally executed will. It must, however, be clearly identified as the instrument to which the will refers, to entitle it to be considered as part of the will, and it must, moreover, be in existence at the date of the will. In this respect there should be no ambiguity. Therefore, a reference to a document as “made or tobe made” gives strong ground for concluding.that the document had not already been made; and so a reference to persons or things “hereafter named," or to “ the annexed schedule,” is not so clear a reference to *466any document as then existing as to incorporate writings that follow the signature of the testator and of the witnesses, although it be proved that, in fact, such writings were in existence before the will was executed; much less if the' evidence on this last point is doubtful, i Jarm. on Wills, 230. “ But,” says Mr. Jarman, “ although the document was written after the execution of the will, it may be incorporated if the testator afterwards executes a codicil, for the codicil republishes the will, and makes the will speak from the date of the codicil.. The will must be so worded that, so speaking, it shall refer to the document as then existing.'” 1 Jarm. on Wills, 230.
As illustrative of the principle of incorporation of extrinsic documents by reference, and the effect thereof, we may refer to the case of Quihampton v. Going, 24 W. R. 915, and as stated in the text of Jarman, to the effect, that where a testator referred to certain entries he had made in his ledger, as explaining his will, Sir George Jessel, M. R., held that the ledger was incorporated with the will, and, though not admitted to probate, could be looked at by a court of construction, and that the entries therein were for the purposes of distribution of the estate conclusive; that is to say, the entries were treated by the learned master of the rolls as part of the will, and not merely as evidence. 1 Jarm. on Wills, 231, 232. In that case the entries were clearly referred to as existing at the dptfe of the will.
In the case of Singleton v. Tomlinson, 3 App. Cas. 404, the testator died on the 27th of October, 1872, and the will was proved in the probate court on the 28th of December, 1872, but the grant of probate was confined to the three sides of the sheet of paper, and was refused probate as to the fourth side thereof. That fourth side contained a writing headed “ Schedule referred to within,” being a schedule of the testator’s landed property. It was signed by him, and bore the same date as the will, but was not attested. On that state of case, without laying any stress whatever upon the fact that the fourth side of the sheet of *467paper had been refused probate, the House of Lords held, that where a will refers to a paper, such paper cannot be incorporated with the will, unless it is clearly identified with the description of it given in the will, and is shown to have been in existertce at the time the will was executed. Both these matters must be established, and though there may be no doubt about the former, unless the latter is also proved there can be no incorporation of the paper with the will for such a purpose ; and the onus of establishing these two facts lies on the person who seeks to make the paper admissible for such a purpose.
In the case now before us, though the head date would indicate that the' “ written instrument” had been prepared the day before the date of the will, yet the context of the will, and the concluding paragraph of the 1 ‘ written instrument” itself, would seem to make it clear beyond doubt that the “ written instrument,” though in contemplation of the testatrix at the time of making the will, was not completed and made a definitely concluded instrument, until nearly two months after the date of the will. It is true, that by what is denominated a codicil to the will, dated May 23, 1889, and admitted to probate, though attested only by a single witness, the instrument theretofore mentioned in the will is referred to. But that codicil of the 23d of May, 1889, as we have before stated, relates wholly to after-acquired real estate, and is without legal effect, because not executed according to the requirement of the statute. Not being executed and attested in ■any more solemn and formal-manner than the instrument referred to, it can hardly be relied upon as a republication to make such .instrument a part of the will.
But the “written instrument” referred to, and which, was refused probate by the court below, as not being part of the original will, is a paper of a testamentary character' and as an independent instrument, affecting personal property only, would seem to be clearly entitled to admission to probate. It is clearly established that a testator may make *468separate wills of separate parts of his property, and they need not all be proved together unless one incorporates another, as by expressly confirming it. In re Astor, 1 P. D. 150; In re Harris, L. R. 2 P. & D. 83; 1 Jarm. on Wills, 32. Whether an instrument is to be considered as a. will or not, depends upon the intention of the maker; and it is among the settled principles of testamentary law-that the form of the instrument propounded does not affect its title to probate, if it appears to have been the intention of the deceased that it should not take effect until after his death. Boyd v. Boyd, 6 G. & J. 25; Wareham v. Sellers, 9 G. & J. 98; Byers v. Hoppe, 61 Md. 200; Cover v. Stem, 67 Md. 449, In this case there can' be no question of the testamentary character of the paper propounded for probate. The court beloiv seems to have refused its admission to prebate upon the ground alone that it did not strictly form a part .of the original will, and in this the court was correct! But áá Ian independent testamentary disposition "pf the personal, property of the deceased, it was entitled to. probate. And treating the instrument as an independent testamentary paper entitled to probate, it becomes necessary that it should be admitted to probate, in order that it .may be effective ; for if it be refused admission to probate, a court of construction will not proceed to consider the effect of the instrument. 1 Wms. on Exrs., p. 238; Tappenden v. Walsh, 1 Phill. 352; Michael v. Baker, 12 Md. 158; and Schley, Exr., v. McCeney, 36 Md. 266, 275, 276.
L It is not, however, the province of a probate court to become a court of construction; that function belongs to the ordinary courts of law or equity. Hence, though this written instrument of the 26th of January, 1887, be admitted to probate, it will remain for a.court of construction .to determine whether the charity therein provided for is of such, legal validity as- to be capable of enforcement. In determining the instrument to be entitled to probate, we determine only that it is of a testamentary character, and *469therefore entitled to probate in order that it may be effective as to personal property.
It follows that the order appealed from must be reversed, and the cause be remanded, to the end that proof of the execution of the paper be taken, and if proved that the same be admitted to probate, in accordance with the foregoing opinion.

Order reversed, and cause remanded.